Name: 85/93/EEC: Commission Decision of 20 December 1984 authorizing the French Republic to introduce intra- Community surveillance in respect of certain piezo- electric quartz crystal electronic digital watches originating in the People's Republic of China, India, Japan, Macao, Pakistan, the Philippines, Singapore and Taiwan (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  tariff policy;  Europe
 Date Published: 1985-02-06

 Avis juridique important|31985D009385/93/EEC: Commission Decision of 20 December 1984 authorizing the French Republic to introduce intra- Community surveillance in respect of certain piezo- electric quartz crystal electronic digital watches originating in the People's Republic of China, India, Japan, Macao, Pakistan, the Philippines, Singapore and Taiwan (Only the French text is authentic) Official Journal L 033 , 06/02/1985 P. 0013 - 0014*****COMMISSION DECISION of 20 December 1984 authorizing the French Republic to introduce intra-Community surveillance in respect of certain piezo-electric quartz crystal electronic digital watches originating in the People's Republic of China, India, Japan, Macao, Pakistan, the Philippines, Singapore and Taiwan (Only the French text is authentic) (85/93/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Article 2 thereof, Whereas the French Government has made a request to the Commission of the European Communities pursuant to the first paragraph of Article 115 of the Treaty to be authorized to establish prior intra-Community surveillance of imports of pocket-watches, wrist-watches and other watches, electronic with cases other than of precious metals, piezo-electric quartz crystal regulating device and display other than with hands, corresponding to NIMEXE code 91.01-25, originating in the People's Republic of China, India, Japan, Macao, Pakistan, the Philippines, Singapore and Taiwan; Whereas imports into France of the products in question originating in the People's Republic of China are, in accordance with Regulation (EEC) No 3420/83 (2), subject to quantitative restrictions; Whereas Commission Regulation (EEC) No 1087/84 (3) limited imports into France of the products in question originating in the third countries referred to in Council Regulation (EEC) No 288/82 (4), including India, Japan, Macao, Pakistan, the Philippines, Singapore and Taiwan, to certain annual quotas until the end of 1986; Whereas, as a result of these trade measures applied by France, disparities exist between France and the other Member States in the conditions governing imports; whereas such disparities may give rise to deflection of trade; Whereas the Commission has examined whether the imports in question could be the subject of intra-Community surveillance measures; whereas that examination shows that such deflection of trade may increase and jeopardize the objectives pursued by the trade measures referred to above and aggravate or prolong the persistent economic difficulties of the manufacturing sector concerned revealed by the Community enquiry conducted by the Commission in accordance with Regulation (EEC) No 288/82 and referred to in the abovementioned Regulation (EEC) No 1087/74; Whereas it is therefore necessary to authorize France to introduce intra-Community surveillance of the products in question originating in the People's Republic of China, India, Japan, Macao, Pakistan, the Philippines, Singapore and Taiwan and put into free circulation in the other Member States; Whereas such authorization should apply only until 30 June 1985, which is the date of expiry of Commission Decision 83/326/EEC (5), so that a comprehensive review can be carried out of products subject to intra-Community surveillance in the various Member States, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 2 of Decision 80/47/EEC, the French Republic is hereby authorized to establish for the period to 30 June 1985, intra-Community surveillance of the products indicated below originating in the People's Republic of China, India, Japan, Macao, Pakistan, the Philippines, Singapore and Taiwan and put into free circulation in the other Member States: 1.2 // // // CCT heading No // Description // // // ex 91.01 NIMEXE code 91.01-25 // Pocket-watches, wrist-watches and other watches, electronic with cases other than of precious metals, piezo-electric quartz crystal regulating device and display other than with hands // // Article 2 This Decision is addressed to the French Republic. Done at Brussels, 20 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 346, 8. 12. 1983, p. 6. (3) OJ No L 106, 19. 4. 1984, p. 31. (4) OJ No L 35, 9. 2. 1982, p. 11. (5) OJ No L 175, 30. 6. 1983, p. 1.